Citation Nr: 0503203	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic persistent 
peripheral neuropathy including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active service from October 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously remanded by the Board in March 2004 
for additional development of the evidence and compliance of 
Veterans Claims Assistance Act of 2000 (VCAA) notification 
requirements.  The case is once more before the Board for 
appellate review.

The Board notes that while this case was in remand status, 
the RO granted a 100 percent schedular evaluation for 
service-connected post-traumatic stress disorder (PTSD) 
retroactively to May 23, 2001, date of the claim.  
Accordingly, the only issue that remains on appeal is as 
stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

In March 2004, the Board remanded this case, in part, for 
compliance of VCAA notification requirements and 
consideration of the CAVC's holding in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO failed to comply 
with the Board's directions.  The July 2004 supplemental 
statement of the case (SSOC) is without mention that such 
action was undertaken by the RO.  The Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran's claims file must 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran to 
submit any evidence in his possession 
that pertains to the claim of entitlement 
to service connection for chronic 
peripheral neuropathy including as a 
result of exposure to herbicides, or 
something to the effect that the veteran 
should "give us everything you've got to 
substantiate such claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
374 (2002)..  A record of his 
notification must be incorporated into 
the claims file.

3.  Any necessary development brought 
about by the appellant's response should 
be undertaken, including the issuance of 
a SSOC, if necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




